Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 were examined in a Non-Final on 7/19/2021. This office action is in response to Applicants submission of 12/17/2021. Claims 1-7, 9 and 11-20 are pending and being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered. Claims 1-4, 7, 9 and 11-23 are being examined. 

Response to Amendment and arguments
Applicants arguments relating to MxN are not persuasive since such a matrix of light blocker is explicitly disclosed by Hyatt. Also, by selective observation of different areas, spatial map of the whole range of interest would be available as explicitly taught in the prior art including Kim and others. Additional amendment relating to concave lens is addressed in the office action.
CLAIM INTERPRETATION
	Claim interpretation as outlined in the last office action is not being repeated here but remains valid.
Double Patenting
Claims 1-20 of this application are patentably indistinct from claim 1-20 of Application No. 16/412818. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9 and 11-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,6-8,10-11,13,15-17 and 19-22 of copending Application No. 16/412818. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of selective light blockers and transmitters is common to both set of claims. Other limitations included in claims of both applications are however well known in the prior art as discussed in this rejection to a large extant.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the double patenting rejection remains valid in spite of  the latest amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11-13,  16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207).
Kim et al disclose a plasma process monitoring device (430), 
a first selection area light transmitting part disposed to face a first viewport disposed on one side of a chamber, and provided with a first selective light blocking parts for selectively blocking plasma light emitted through the first viewport (440); 
a second selection area light transmitting part disposed to face a second viewport disposed on the other side of the chamber, and provided with a second selective light blocking parts for selectively blocking plasma light emitted through the second viewport (Fig 15); and 
a monitor for obtaining plasma light information on areas where plasma light transmitted through at least one of the first selective light blocking parts and plasma light transmitted through at least one of the second selective light blocking parts intersect (Fig 15).
Kim et al do not explicitly disclose plurality of light blocking parts for one viewport.
Gilbert Hyatt discloses using LCD panel for general purpose illumination control and disclose using it to selectively block or allow illumination to pass through selective areas on the LCD panel (Fig 11 and Fig 13). In Fig 13 incoming illumination 102 may be transmitted selectively through blocks defined on panel 1310. Since, there is no restriction on number of blocks on the LCD panel. Therefore, having M or N blocking parts in one or the other light transmitting part would not be more inventive than having any blocking part.
Therefore, using LCD panel with segments for selectively blocking illumination coming from plasma would have been obvious in Kim et al to monitor selected region of plasma.
It is noted that LCD panel works in conjunction with polarization filters as explained in Tomita et al. In Fig 3 are disclosed polarization filters 82 and 42 and a LCD panel 54 between them. When filter 82 is vertically polarized and filter 42 is horizontally polarized, light 87 cannot pass to camera when LCD 54 does not rotate the polarized light. When it does rotate it by 90o to being horizontal, the light could pass through filter 42. (Col 1 lines 64- Col 2 line 9). 
Therefore, a combination of polarization filters in front of a source of light could switch light ON-OFF by controlling the angle of polarization.
This fact is disclosed in Hiroshi Takagi also through Fig 1A where rotation of filter 321 causes variation of output as disclosed in Fig 1B, when light passes through a fixed polarization filter 312. It is clearly seen that the light is maximum at relative angle of (-180, 0, and 180) and minimum at relative angle of (-90, 90 and 270) which is shifted by 90o.
Therefore, a combination of polarization filters in front of a source of light could switch light ON-OFF or selectively blocked by controlling the angle of polarization.
Regarding claim 2 since the two view ports are at 90, the first selection area at first view port will be at angle of 90 with respect to second selection area transmitting part at second viewport.
Regarding claim 3 and 4 the disposition of view ports and selection area transmitting part at any point on the chamber to monitor would not be patentably different.
Regarding claim 7 blocking segments in Hyatt are LCD transparent, rectangular and horizontal or vertical. 
Regarding claim 11 integrating selection light transmitting part in the form of LCD with optical view port would have been obvious as LCD would require backing of transparent plate as also disclosed in Yoshida et al below.
Claims 18-20 are similar in scope to previous claims are therefore rejected for the same reasons. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207) and further in view of Randhawa et al (US 5234561).
Regarding claim 9 as discussed above, LCD or set of polarization filters provide to block selected area, however having a shutter additionally or in lieu of that, to cover some part of the view port would have been obvious since shutters for sensors on view port were well known.
Randhawa et al disclose a shutter 457 over view port 456 (See Fig 6) to protect view port from plasma.
It would have been obvious for one of ordinary skill in the art at the time of invention to have used a shutter to protect from plasma when not in use for measurement.
Regarding shutter members, having one shutter for one block as in Hyatt would be a mere duplication of parts. Further using drive motor would be obvious since that would be replacing a controller of Hyatt.

Claims 12-16 and 18-22 are also rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207) and Morvay et al (US 20180252650).
Kim et al in view of Gilbert Hyatt disclose monitoring plasma in a plasma chamber while looking at individual locations using blocking some regions while allowing others. Kim et al however do not explicitly disclose using OES and optical fiber for doing so. 
Morvay et al disclose similar monitoring resolving spatial monitoring in a slightly different however similar way. Morvay et al disclose technologies to facilitate computed tomographic techniques to help identifying chemical species during plasma processing of a substrate (e.g., semiconductor wafer) using optical emission spectroscopy (OES). More particularly, the technology uses topographic techniques to spatially resolves emissions and absorptions in at least two-dimension space above the substrate during the plasma processing (e.g., etching) of the substrate. With some implementations utilize optical detectors positioned along multiple axes (e.g., two or more) to receive incident incoming optical spectra from the plasma chamber during the plasma processing (e.g., etching) of the substrate. Because of the multi-axes arrangement, the incident incoming optical spectra form an intersecting grid (See the Abstract). 
Morvay et al disclose using optical fiber to collect illumination information (Para 37). Morvay et al disclose common monitor 80 to resolve spatial distribution of light intensity with windows collecting light and disposed at 90o.
It would have been obvious for one of ordinary skill in the art to have the arrangement of Morvay et al in the apparatus of Kim et al to complement or replace features as being predictably successful.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207) and further in view of Yun et al (US 20160216155).
Regarding claims 17 and 23, Kim and others as above disclose light collection but do not explicitly disclose that the light collector is a concave lens having a structure in which a curvature of the concave lens in the horizontal direction is larger than a curvature of the concave lens in a vertical direction perpendicular to the horizontal direction.
Yun et al disclose a monitoring arrangement of a plasma process chamber and as a part of that disclose a concave lens which has a curvature of the concave lens in the horizontal direction is larger than a curvature of the concave lens in a vertical direction (Para [0014, 0039] and Fig 6) for the purpose of controlling the range of observation.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to use optical arrangement as taught in Yun in the apparatus of Kim etc. as above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OH et al (20160379802) uses a slit (Fig 4 SL) to selectively allow plasma illumination to pass while blocking the rest in order to monitor plasma in a narrow angle. CHO et al (US 20170254755) uses an aperture member (Fig 2A) having a pin hole (228) to restrict viewing angle to desired spatial region in the plasma using optical emission spectroscopy and optical fiber (See abstract). Yoshida et al (US 20110205178) disclose polarizing filter in conjunction with LCD very explicitly. In Fig 4 polarizing filter 161 is disclosed to block particularly polarized light (Para 211). Additionally, Kubota (US 20110292018) discloses a selection area light transmitter comprising a transparent LCD panel (16) including plural panel units ([0030]; Fig. 2A). Dedicated LED sources (202) individually power each panel unit,
whereby plasma light is transmitted only to the region of supplied power [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716